Pardee, J.
On January 22, 1883, the following decree was rendered in this case:
“ * * , * Second. That as to the act of conveyance or dation en paiement, recited in the bills of complaint herein made by the defendant John H. Scheen unto the defendant Nancy A. Bradley, his wife, by act passed before IX II. Hayes, notary, parish of Red River, November 23, 1878, and filed for record and recorded in said parish in Conveyance and Mortgage Books the same day, and whereof a certified copy has been filed as an exhibit herein November 26, 1879, and is now annexed hereto as part hereof, be, and the same hereby is, in all things revoked, annulled, and set asido; and the property therein described, and purporting thereby to be conveyed to said Mrs; Nancy A. Bradley, wife of John H. Scheen, declared to have been the property of said John H. Scheen at the time the bills of complaint herein were filed, to-wit, November 13. 1879; and is hereby subjected to the just claims, demands, and judgments of complainants herein, subject to provisions hereinafter made; which judgments herein against said Julius Lisso and John H. Scheen, in solido, are as follows: II. IS. Claflin & Co. v. Lisso & Scheen, (No. 8,883 of the docket of this court,) $9,580 40-100, with interest thereon set forth; H. Bernheim & August v. Lisso & Scheen, (No. 8,880,) $655.38, with interest as thereon set forth; August, Bernheim & Bauer v. Lisso & Scheen, (No. 8,881,) $2,826.36, with interest as thereon set forth; Claflin & Thayer v. Lisso & Scheen, (No. 8,882,) $2,298.57, with interest as thereon set forth. And it is further ordered that any mortgage claims which Mrs. Scheen may *422have against said property described in said deed of November 23, 1878, be, .ápd'th'e same hereby are, reserved for further decision. * *
On the same day as the said decree the complainants filed a supplemental bill, alleging that Mrs. Scheen sets up some claim by way of mortgage on the property described in the conveyance annulled by the- decree, which alleged mortgage claims are null and void, particularly against complainants, and asking that Mrs. Scheen have notice, and that her said mortgage claims may be declared void as to the..demands and preferences of complainants. Thereupon Mrs. Scheen interposed.a plea to the jurisdiction, based on the insolvency proceedings in the state court, which plea was overruled December 26, 1883, and on April 7, 1884, an answer was filed, and thereafter a cross-bill. In both the answer and cross-bill is set, up an indebtedness of Scheen, the husband, to defendant, for paraphernal property coming to his hands and used by him, a wife’s mortgage resulting therefrom, and a recordation thereof in the parish of Bed Biver, April 30, 1879, and in the parish of Bienville, June 6, 1879. It is further averred that said.indebtedness has been recognized and adjudicated in her favor, with recognition of her legal mortgage, in the state courts of Louisiana, in a suit against her husband and the syndic in the insolvency proceedings of Lisso & Scheen; and the insolvency proceedihgs in Be Lisso d Scheen are fulty set'forth,with averments that complainants are ordinary creditors of Lisso & Scheen, and are subordinated to the individual creditors of Scheen, so far as Scheen’s individual property is concerned.
, Demurrers have been filed to the answer and cross-bill, and the matter now for decision arises on said demurrers.
The decree of January 22, 1883, settled the rights of the parties to the property described in the revoked conveyance, making two reservations,—one in favor-of any mortgage rights bearing on the property that Mrs. Scheen might have, and one as to the question of priority between complainants and the syndic of Lisso & Scheen. The latter matter has passed out of the case by decree in favor of complainants, rendered December 26, 1883. The decree of January 22, 1883, settles that the complainants are judgment creditors of Lisso & Scheen, and have, for the satisfaction of their judgments, an equitable lien on the property described. The answer and cross-bill aver a legal mortgage of Mrs. Scheen bearing on -the same property, and the demurrers admit such a mortgage. The question, then, presented to the court is one of priority.
It is too late to deny that complainants have any lien, and also to argue as to the effect of the insolvency proceedings on the jurisdiction of the court, etc. These questions have been settled by the decrees aforesaid contradictorily with Mrs. Scheen, and for the purposes of this matter are to be taken as well settled. Certainly they are ,not to be reversed in a collateral way. The proceedings in the state court recognizing Mrs. Scheen’s legal mortgage are res inter alios acta as to *423complainants, and not binding on them. The plaintiffs commenced thoir revocatory actions in December, 1878, obtained their judgments at the November term, 1879, and the decree declaring their lien, January 22, 1883. It is probable, under this state of facts, that the question of priority might he settled in complainants’ favor by mere reference to dates, as the legal mortgage of Mrs. Scheen was not recorded until long after the institution of complainants’ revocatory actions, to which Sirs. Scheen was a party. If the lien of complainants under said decree of January 22, 1883, relates back to and dates from the institution of the revocatory action, tho complainants are prior in timo, and entitled to priority of lien. See Corning v. White, 2 Paige, 567; Hayden v. Bucklin, 9 Paige, 512. However this may be, of which I express no opinion, I think the complainants have a clear priority of lien on the facts of the case as submitted to the court.
Under tho stipulation on file, the cause is submitted on bills, answers, and demurrers, the effect of which is that the facts averred ’in the answers are admitted, and that those facts averred in the complainants’ bills not denied nor avoided are admitted. The court takes judicial notice of the decrees and orders of court made in the case. Prom these sources it appears that the firm of Lisso & Scheen was indebted in largo sums to complainants; that being involved, and perhaps insolvent, both members of the firm made conveyance of property, partnership and individual, to their respective wives, particularly that Scheen conveyed to his wife, under the form of a dation en pniemenl, certain real estate described; that the complainants commenced suits in December, 1878, against Lisso & Scheen, in the district court in the parish of Bed Biver, by attachment and revocatory action combined, which suits wore removed to this court, transcripts being filed here November 3, 1879. In this court the attachments went on the law side, resulting in a dismissal of the attachments, but in judgments for the debts. Tho revocatory action went on the equity docket, the pleadings were recast, and the decree of January 22,1883, resulted. Mrs. Scheen recorded her legal mortgage against her husband in April, 1879, and her contention is that as her mortgage was recorded prior to the recovery of complainants’ judgments, that it has priority over complainants’ lien on the property recovered in the decree of January 22,1883.
As to the complainants, Mrs. Scheen had no mortgage on her husband’s property prior to the recordation of the same, and it did not, as against complainants, attach to the property in suit here when recorded, because at that time Scheen, the husband, had no interest in or ownership of the said properly. From the date of the deed from Scheen to Mrs. Scheen until the decree of January 22,1883, the said property stood in tho name of Mrs. Scheen, and was hers to all the world except complainants. The decree of 1883, as resulting from the revocatory action, set aside Mrs. Scheen’s title in favor of complainants, but in favor of no one else,—least of all, her husband, *424Scheen. This is the direct effect to be given the revocatory action in this state, which action was the one instituted by the complaining creditors, prosecuted in this court according to the equity rules and practice. See R. C. C. § 1977; Townsend, v. Miller, 7 La. Ann. 633.
At the institution of complainants’ suits this property stood in the name of Mrs. Scheen, owner. So far as the facts of this case go, it still stands in the name of Mrs. Scheen, owner, except as to complainants, and Mrs. Scheen, mortgagee, has no standing under Louisiana law to dispute priority with complainants. But for the confusion of mind resulting from the fact that Mrs. Sebeen, grantee in the fraudulent conveyance, and Mrs. Scheen, wife of grantor in said conveyance and mortgagee, are one and the same person, the matter would appear to be too plain for argument. Under general equity principles the case seems equally conclusive.
As at the time of record of Mrs. Scheen’s mortgage the property •did not belong to her husband, the mortgage did not attach until the property was subsequently restored to Scheen by the decree of January 22, 1883, declaring the conveyance to Mrs. Scheen mill and void; but at such restoration to Scheen, and as a condition of restoration, it was burdened with the lien of complainants’ judgments. Mrs. Schoen, as mortgagee of the subsequently acquired property of her husband, could get no priority over the complainant creditors whose diligence had unmasked her fraudulent title, and had restored the property to her husband’s estate. See Lyon v. Robbins, 46 Ill. 276; Miller v. Sherry, 2 Wall. 249; In re Estes, 3 Bed. Rep. 134.
The demurrers in this case are sustained.
NOTE.
For a full discussion of the question of fraudulent conveyances generally, see Platt v. Schreyer, 25 Fed. Rep. 83, and note, 87-91.
Respecting fraudulent conveyances to wife, see note to Platt v. Schreyer, ¶ (2) of § 2, pages 89, 90.